Citation Nr: 0332638	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-17 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is legally entitled to non-service 
connected Department of Veterans Affairs (VA) pension 
benefits.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1923 to April 
1926.  

This appeal arises from a May 2002 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines which denied the 
appellant's claim for service connection for the cause of the 
veteran's death and non-service connected pension benefits.  

The appellant in July 2002 specified she was only disagreeing 
with the denial of VA non-service connected pension benefits.  
For that reason the appeal is limited to that issue.  


FINDING OF FACT

The veteran's period of service has been verified as being 
with the U.S. Army from April 1923 to April 1926.  The 
veteran did not serve during a period of war.  


CONCLUSION OF LAW

The criteria for basic entitlement to VA non-service 
connected pension benefits have not been met.  38 U.S.C.A. 
§ 1541 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act  There has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West.2002)).  VA 
has recently issued final regulations to implement these 
statutory changes.  See 66 Fed. Reg. 45,620, et seq. (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the appellant under the VCAA have been 
fulfilled.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The Board concludes 
the discussion in the September 2002 Statement of the Case 
stating that the appellant's husband did not have the 
requisite wartime service for VA pension benefits adequately 
informed her of the information and evidence needed to 
substantiate her claim.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran's service dates are not in dispute and 
there is no indication that there is any evidence that has 
not been obtained to indicate otherwise. 

Absent the required wartime service, which is determinative 
as a threshold matter in the present case, there is no 
reasonable possibility that further development of the claim 
by VA would substantiate the claim.  Nor, in the context of 
the law that applies to this case, is there any indication in 
the record that there is any evidence that could substantiate 
the claim that has not been obtained.  The appellant has had 
an opportunity to respond with additional evidence or 
argument on this ground for denying her claim.  She has 
neither come forward with relevant evidence nor is there any 
reasonable possibility that such evidence exists.  In light 
of all of these considerations, the Board finds that it is 
not prejudicial to the claimant to proceed to adjudicate the 
claim on the current record.  Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Moreover, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (codified as amended at 38 
C.F.R § 3.159(d)).  The RO took appropriate steps to verify 
the appellant's period of active service and no other 
development is warranted because the law, and not the 
evidence, is dispositive in this case.  

The Board is cognizant of the recent decision of the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) that held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1), which allowed a decision to be made before the 
one year period for submitting new evidence had expired.  
Paralyzed Veterans of America (PVA), et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  The question thus arises as to whether 
the appellant must be notified that she has one year to 
submit evidence.  Aside from the fact that more than one year 
has elapsed since the RO issued a Statement of the Case 
notifying her as to what information and evidence was 
necessary to substantiate her claim, the Board is required to 
decide this case as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The veteran's period of service 
with the U.S. Army, from April 1923 to April 1926, is not 
wartime service, as defined by the applicable VA regulation 
(38 C.F.R. § 3.2), and such is mandatory for the appellant to 
be eligible for nonservice-connected death pension benefits.  
See 38 C.F.R. § 3.3.  VA is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2) (West 2002).  Therefore, any 
deficiency in notice to the appellant as to the duty to 
assist, including the respective responsibilities of the 
parties for securing evidence, is harmless error.  Valiao v. 
Principi, 17 Vet. App. 229 (2003).   Under these 
circumstances, there is no prejudice to the appellant in 
proceeding with this appellate decision.  Bernard, supra.

Factual Background.  In December 1994 the National Personnel 
Records Center (NPRC) verified the veteran served with the 
U.S. Army from April 1923 to April 1926.   

Relevant Laws and Regulations.  The Secretary shall pay to 
the surviving spouse of each veteran of a period of war who 
met the service requirements prescribed in section 1521(j) of 
this title, or who at the time of death was receiving (or 
entitled to receive) compensation or retirement pay for a 
service-connected disability pension at the rate prescribed 
by this section.  38 U.S.C.A. § 1541 (West 2002).  

Basic entitlement exists for a monthly benefit to a surviving 
spouse, if the veteran had qualifying service, served 90 days 
or more, in either the Mexican border period, World War I, 
World War II, the Korean Conflict or the Vietnam era.  
38 C.F.R. § 3.3 (2003).  

Periods of War for pension entitlement include the Indian 
Wars from December 31, 1989 to January 1, 1917 with service 
against the Indian tribes or nations; Spanish American War 
from April 1989 to June 4, 1902 with engagement in 
hostilities in the Moro Province ending July 15, 1903, The 
Philippine Insurrection and the Boxer Rebellion.  World War I 
from April 6, 1917 to November 11, 1918, for military forces 
in Russia the ending date is April 1, 1920.  Service after 
November 11, 1918 is considered World War I service if the 
veteran served in the active military, naval, or air service 
after April 5, 1917 and before November 12, 1918.  World War 
II service is from December 7, 1941 through December 31, 
1946.  38 C.F.R. § 3.2 (2003).  

Analysis.  Basic eligibility for non-service connected VA 
pension benefits requires that the veteran served during a 
period of war as defined by the regulations.  38 U.S.C.A. 
§ 1541 (West 2002).  The appellant's spouse, the veteran, 
served from 1923 to 1926, which is not a period of war as set 
out in 38 C.F.R. § 3.2 above.  

For that reason the appellant is not legally entitled to non-
service connected VA pension benefits as the surviving spouse 
of the veteran.  There is no evidence in the claims folder 
which indicates the veteran had additional service during a 
period of war other than that verified by the NPRC.  The 
December 1994 verification from the NPRC is consistent with 
the separation documents submitted by the veteran during his 
lifetime and by the appellant in conjunction with her claim.  
There is no evidence which indicates the veteran served 
during a war time period.  

As the law and not the evidence is dispositive in this case, 
the appeal is denied due to absence of legal merit.  Cacalda 
v. Brown, 9 Vet. App. 261 (1996);  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


ORDER

Inasmuch as the appellant does not meet the basic eligibility 
requirements for VA non-service connected pension benefits, 
the appeal is denied.  



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



